DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
legal phraseology is included in the applicant’s abstract with “said electrophysiological signals” and "the invention comprises".  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "detector" and "extension module" in claim 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 12 objected to because of the following informalities:  
Claim 12, Line 6:  “are delivered” is unnecessary and improper grammar 
Claim 12, Line 8:   “is produced” is unnecessary and improper grammar
Claim 12, Line 9:   “is set” is unnecessary and improper grammar
Claim 12, Line 10:   “is applied” is unnecessary and improper grammar
Claim 12, Line 10:  “this the” appears to be redundant;
Claim 12, Line 12:   “are detected” is unnecessary and improper grammar
Claim 12, Line 13:   “the production” is unnecessary and improper grammar
Claim 12, Line 14:   “representation” is repeated
Claim 12, Line 15:   “is applied” is unnecessary and improper grammar
Claim 12, Line 16:   “is calculated” is unnecessary and improper grammar
Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Step 1, claims 1-20 are all within at least one of the four categories.
Regarding step 2, the independent claims (1 and 13) recites:
Producing a whitened time-frequency representation of the electrophysiological signals; 
Setting a threshold;
Applying the threshold to the whitened time-frequency representation;
Detecting, in the whitened time-frequency representation, local maxima that are higher than or equal to the applied threshold; 
wherein the producing of the whitened time-frequency representation comprises applying a continuous wavelet transform and calculating a square modulus of the wavelet coefficients after having standardized the real and imaginary parts thereof. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
producing, setting, applying, detecting, and calculating recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The claimed steps of producing, setting, applying, detecting, and calculating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 5, 6, 8, 16, 18, and 19 purely recite mathematical formulas.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
producing, setting, applying, detecting, and calculating merely invoke a computer as a tool.
•The data-gathering step (producing) and the data-output step (detecting and calculating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for measuring, generating, and combining. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for generating and combining. The claims do not apply the obtained analyte concentration measurement to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: a detector and extension module (comprising software).

     	 • Applicant's specification (Pg. 17, Line 5 – Pg. 18, Line 5) which discloses that the detector and extension module comprise generic computer components that are configured to perform the generic computer functions (producing, setting, applying, detecting, and calculating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; 
      	 • the non-patent literature cited herewith (“Computer Analysis of Electrophysiological Signals“ by Dempster, 1993), which discloses the “now ubiquitous use of the computer in electrophysiology”  (Pg. 536, Col. 1, Par. 1); and
	• Applicant's Background in the specification.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, -9-10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article entitled “Comparison of spectral analysis methods for characterizing brain oscillations” by Van Vugt .
Regarding claim 1, Van Vugt teaches a method for automatically detecting elements of interest in electrophysiological signals comprising: 
delivering electrophysiological signals (Pg. 52, Col. 1:  “This signal was added to a background EEG, which has a 1/f α frequency spectrum, in agreement with human EEG”);
producing a whitened time-frequency representation of the electrophysiological signals (Pg. 51, Col. 2:  “Pepisode not only detects periodicity, but also quantifies the fraction of time spent in an oscillatory episode, and can thereby detect graded differences in the distributions of signal lengths between different conditions. In addition, when one does not use a pre-whitening or other filtering procedure to compensate for the 1/fα fall-off of the spectrum, autocorrelation analyses will detect high-frequency oscillations poorly because high-amplitude oscillations at lower frequencies dominate the correlation spectrum”);
setting a threshold (Pg. 51, Col. 2:  “The power threshold is defined as the PthT, usually 95th percentile of the fit to the background power spectrum”);
applying the threshold to the whitened time-frequency representation (Pg. 51, Col. 2:  “We then process the entire EEG signal and mark, for every frequency, the time intervals that exceed the power threshold for a period exceeding the duration threshold (DT ) in cycles (usually set to 3)”);
detecting, in the whitened time-frequency representation, local maxima that are higher than or equal to the applied threshold (Pg. 51, Col. 2:  “We then process the entire EEG signal and mark, for every frequency, the time intervals that exceed the power threshold for a period exceeding the duration threshold (DT ) in cycles (usually set to 3)”), wherein the producing of the whitened time-frequency, representation comprises applying a continuous wavelet transform (Pg. 50, Col. 2:  “In addition, the decomposition we use is a continuous wavelet transform”) and calculating a square modulus of the wavelet coefficients after having standardized the real and imaginary parts thereof (Pg. 50, Col. 2:  “The square root term causes the wavelet to be normalized to have an energy (squared integral) of 1.”).

Regarding claim 2, Van Vugt teaches a method wherein the electrophysiological signals are intracranial signals (Pg. 52, Col. 1:  “Intracranial EEG (iEEG) was collected from 35 subjects who underwent longterm invasive monitoring to determine seizure focus in cases of pharmacologically intractable epilepsy”).

(Pg. 52, Col. 1:  “These patients had arrays of subdural and/or depth electrodes implanted for a period of 1–2 weeks to determine the focus of the epilepsy” [definition stereo-electroencephalography]).

Regarding claim 4, 15, and 17, Van Vugt teaches a method wherein the elements of interest are low and high frequency oscillations and points (Pg. 62, Col. 1:  “For higher frequencies, Pepisode is the more sensitive choice for shorter signals, whereas longer signals will be better detected by multitapers”).


	Regarding claim 9, Van Vugt teaches a method further comprising determining the time and frequency range of the local maxima (Pg. 51, Col. 2:  “The power threshold is defined as the PthT, usually 95th percentile of the fit to the background power spectrum, meaning that on average 95% of the background signal is eliminated.  Pepisode is then defined as the fraction of the time interval of interest that exceeds both thresholds. The duration and power thresholds were chosen based on experimentation with different parameters but are quite robust to the exact choice of parameters
(see e.g., Caplan et al., 2001; Fig. 6). The Pepisode computation is illustrated in Fig. 1i”).

Regarding claim 10, Van Vugt teaches a method further comprising classifying the elements of interest as transient or oscillation (Pg. 51, Col. 2:  “Pepisode only quantifies oscillations that are truly periodic because they must be sustained for a certain number of oscillatory cycles”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt.
Regarding claims 5, 16, and 18, Van Vugt teaches a method wherein the continuous wavelet transform is calculated from the following formula:  

    PNG
    media_image1.png
    99
    286
    media_image1.png
    Greyscale

wherein f is the electrophysiological signal, T is the continuous wavelet transform, W is the wavelet, a the dilation factor, b the translation factor and t is the time (Pg. 50, Col. 2:  Section 2.1).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify continuous waveform transform of Van Vugt to match that taught in the specification to better optimize and compensate for the specific experimental design used.



    PNG
    media_image2.png
    38
    376
    media_image2.png
    Greyscale

	wherein thr is the threshold (Pg. 51, Col. 2:  “power threshold”), Q is the acceptable error rate (Pg. 51, Col. 2:  “95th percentile”), H0 is the null hypothesis (Pg. 51, Col. 2:  background spectrum), and HG is the total distribution (Pg. 51, Col. 2:  all of background spectrum).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threshold calculation of Van Vugt to match the threshold calculation of the application, because the same information is used in both threshold calculations and the differences in formulas is only optimization for the specific experimental design.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt in view of Dress (WO 0122672 A1).
Regarding claim 6 and 19, Van Vugt fails to teach of a method wherein the wavelet chosen is a Gaussian derivative wavelet (DoG), analytical and its expression in the frequency domain is as follows:  

    PNG
    media_image3.png
    61
    330
    media_image3.png
    Greyscale

where inf is the frequency, n is the order of the derivative and is the Fourier transform of the wavelet.
Dress teaches of a method wherein the wavelet chosen is a Gaussian derivative wavelet (DoG), analytical and its expression in the frequency domain is as follows:  

    PNG
    media_image3.png
    61
    330
    media_image3.png
    Greyscale

(Pg. 7, Lines 25-28:  “Fig. 1 shows Gaussian-derivative wavelets in frequency space. The derivative orders from 1 to 13 are shown as a function of frequency. As the derivative order is increased, the mode of the function (center frequency) moves from near zero (or dc frequency) to higher values as shown in Fig. 1”).  I would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wavelets of Van Vugt to incorporate the wavelets of Dress, because the Gaussian derivative wavelets are a popular and successful method of wavelet transformation for analysis purposes.

Claims 7, 11, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt in view of Liley (US 20100204604 A1).
Regarding claims 7 and 20, Van Vugt fails to teach a method wherein the normalization factor is calculated for each frequency by adjusting a Gaussian noise model over the central portion of the bar chart of the real coefficients.
Liley teaches a method wherein the normalization factor is calculated for each frequency by adjusting a Gaussian noise model over the central portion of the bar chart of the real coefficients (Paragraph 0078:  “The signal representation represents a sequence of values (i.e. y[n] in Equation 3), where the output of Equation 3 is generated based on the AR and MA coefficients for the selected sample point, when driven by a normalized white noise input (i.e. where u[n-k] represents random values determined by a zero mean unit variance Gaussian random process)”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Vugt to include the normalization method of Liley, because the normalization allows for more anomalies to be removed from the data set, improving the data set.


Liley teaches a method further comprising of viewing the elements of interest (Fig. 1, element 104:  Display device).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Van Vugt to include viewing elements of interest taught by Liley, because displaying the elements of interest allows for an expert to interpret the results quicker.

Regarding claim 12, Van Vugt teaches a method according to one of the preceding claims comprising:
delivering electrophysiological signals are delivered (Pg. 52, Col. 1:  “This signal was added to a background EEG, which has a 1/f α frequency spectrum, in agreement with human EEG”); 
producing a whitened time-frequency representation of said the electrophysiological signals is produced (Pg. 51, Col. 2:  “Pepisode not only detects periodicity, but also quantifies the fraction of time spent in an oscillatory episode, and can thereby detect graded differences in the distributions of signal lengths between different conditions. In addition, when one does not use a pre-whitening or other filtering procedure to compensate for the 1/fα fall-off of the spectrum, autocorrelation analyses will detect high-frequency oscillations poorly because high-amplitude oscillations at lower frequencies dominate the correlation spectrum”); 
setting a threshold is set (Pg. 51, Col. 2:  “The power threshold is defined as the PthT, usually 95th percentile of the fit to the background power spectrum”);
applying this the threshold is applied to the whitened time-frequency representation (Pg. 51, Col. 2:  “We then process the entire EEG signal and mark, for every frequency, the time intervals that exceed the power threshold for a period exceeding the duration threshold (DT ) in cycles (usually set to 3)”);
detecting, in the whitened time-frequency representation, local maxima that are higher than or equal to the applied threshold are detected (Pg. 51, Col. 2:  “We then process the entire EEG signal and mark, for every frequency, the time intervals that exceed the power threshold for a period exceeding the duration threshold (DT ) in cycles (usually set to 3)”), and according to said method, for wherein the production producing of the whitened time-frequency representation, representation comprises applying a continuous wavelet transform is applied (Pg. 50, Col. 2:  “In addition, the decomposition we use is a continuous wavelet transform”) and the calculating a square modulus of the wavelet coefficients is calculated after having standardized the real and imaginary parts thereof (Pg. 50, Col. 2:  “The square root term causes the wavelet to be normalized to have an energy (squared integral) of 1”).
Van Vugt fails to teach a detector for the automatic detection of elements of interest in electrophysiological signals, wherein the detector comprises a software in the form of an extension module, wherein the software, when executed, implements the aforementioned method.
Liley teaches a detector for the automatic detection of elements of interest in electrophysiological signals (Fig. 1, element 100:  electroencephalogram (EEG) processing system), wherein the detector comprises a software in the form of an extension module, wherein the software, when executed (Paragraph 0029: “The components of the system 100 may be implemented as a combination of hardware, embedded firmware and software”), implements the aforementioned method.  It would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Van Vugt to incorporate the teachings of the detector of Liley, because the an effective detector is needed to run the method taught by Van Vugt.  Liley has all the necessary equipment to properly implement Van Vugt’s method.

Regarding claim 14, Van Vugt teaches a method of automatic detection of elements of interest in electrophysiological signals of an epileptic patients patient, comprising applying a detector to detect the elements of interest in the electrophysiological signals of the epileptic patient (Pg. 52, Col. 1:  “Intracranial EEG (iEEG) was collected from 35 subjects who underwent longterm invasive monitoring to determine seizure focus in cases of pharmacologically intractable epilepsy”).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Van Vugt and Liley as applied to claim 12 above, and further in view of Deriche (US 20150282755 A1).
Regarding claim 13, Van Vugt and Liley fail to teach of the detector having a classifier.
Deriche teaches a detector having a classifier (Paragraph 0071:  “seizure or non-seizure groups by the classifier”).  It would be obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the detector Van Vugt and Liley to incorporate the classifier taught by Deriche, because the classifier allows for more detailed and precise analysis of patient conditions, especially in the case of epileptic patients.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/               Primary Examiner, Art Unit 3791